  Case 18-08679       Doc 54     Filed 11/26/19 Entered 11/26/19 10:13:48           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       18-08679
                                             )
KARL & BRENDA PAVLIK,                        )       Chapter 13
                                             )
                      Debtors.               )       Hon. Judge: GOLDGAR

                                     NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who have been served via U.S. Mail:
See attached list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Motion to Incur Debt
and Shorten Notice, at which time and place you may appear.

         JUDGE:       GOLDGAR
         ROOM:        642
         DATE:        December 3, 2019
         TIME:        9:30 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before November 26, 2019, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: November 26, 2019                   /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr. ARDC #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
  Case 18-08679      Doc 54      Filed 11/26/19 Entered 11/26/19 10:13:48   Desc Main
                                   Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Karl H. Pavlik
Brenda A. Pavlik
6521 E. University Blvd. #109
Mesa, AZ 85205

Credit Acceptance Corporation
25505 W. 12 Mile Rd., #3000
Southfield, MI 48034

Jefferson Capital Systems, LLC
P.O. Box 7999
St. Cloud, MN 56302

Midland Funding, LLC
PO Box 2011
Warren, MI 48090

Bridgecrest Credit Company, LLC
P.O. Box 29018
Phoenix, AZ 85038

Premier Bankcard, LLC
Jefferson Capital Systems LLC Assignee
P.O. Box 7999
Saint Cloud, MN 56302-9617

AT&T Mobility II LLC
Karen A. Cavagnaro
One AT&T Way, Suite 3A104
Bedminster, NJ 07921

Verizon
American InfoSource LP as agent
4515 N Santa Fe Ave
Oklahoma City, OK 73118

Ford Motor Credit Company LLC
C/O Blitt and Gaines, P.C.
661 Glenn Avenue
Wheeling, IL 60090

US Department of Education
P O Box 16448
St Paul, MN 55116-0448
  Case 18-08679      Doc 54       Filed 11/26/19 Entered 11/26/19 10:13:48           Desc Main
                                    Document     Page 3 of 4


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In Re:                                       )       18-08679
                                             )
KARL & BRENDA PAVLIK,                        )       Chapter 13
                                             )
                      Debtors.               )       Hon. Judge: GOLDGAR

                                  MOTION TO INCUR DEBT

         NOW COME the Debtors, KARL & BRENDA PAVLIK, by and through their attorneys,

DAVID M. SIEGEL & ASSOC., LLC, to present this Motion, and in support thereof states as

follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) On March 26, 2018, the Debtors filed a voluntary petition for relief pursuant to Chapter 13

   under Title 11 USC and Marilyn O. Marshall was appointed Trustee in the case.

3) The case was confirmed on June 12, 2018, with general unsecured creditors receiving at least

   10% of their allowed claims.

4) Debtors filed a Motion to Incur Debt on October 29, 2019 (Docket #51) and it was granted

   on November 12, 2019 (Docket #53), allowing Debtors to obtain financing for a 2017

   Chevrolet Trax or similar vehicle with monthly payments of up to $400.00 with 19.99%

   financing.

5) However, the Debtors were unable to complete the financing of this vehicle or similar

   vehicle in accordance with the order granting their motion because the vehicle was no longer

   available and there were no other vehicles available that would comply with the order.
  Case 18-08679       Doc 54     Filed 11/26/19 Entered 11/26/19 10:13:48             Desc Main
                                   Document     Page 4 of 4


6) Debtors received new terms of financing to purchase a 2016 Toyota Rav4 from Earnhardt

   Toyota. The interest rate on the vehicle is 16.49% with monthly payments of $458.08 per

   month for 72 months (Exhibit A).

7) The vehicle Debtors seek to purchase is reliable and necessary for the effective

   reorganization of their debts in their Chapter 13 bankruptcy as they need it to commute to

   work.

8) Debtors will be able to afford the monthly payments by decreasing their costs on various

   expenses.

9) Debtors request that this Court shorten notice requirement because the longer Debtors are

   without a car, the more money they will spend on transportation.



       WHEREFORE, the Debtors, KARL & BRENDA PAVLIK, pray that this Honorable

Court enter an Order Granting Debtors Permission to Incur Debt, Shorten Notice, and for other

such relief as the Court deems fair and proper.

                                                    Respectfully Submitted,

                                                    /s/ Robert C. Bansfield Jr.
                                                    Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                    Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
